Citation Nr: 1707163	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  96-42 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the August 1967 rating decision denying service connection for a back condition.

2.  Entitlement to an effective date earlier than December 15, 1995, for the grant of service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to an effective date earlier than December 15, 1995, for the grant of service connection for radiculopathy and peripheral neuropathy of the left lower extremity.

4.  Entitlement to an effective date earlier than December 18, 2001, for the grant of service connection for radiculopathy and peripheral neuropathy of the right lower extremity.

5.  Entitlement to an effective date earlier than December 12, 2005, for the grant of service connection for venous insufficiency with ulcers, left lower extremity.

6.  Entitlement to an effective date earlier than December 12, 2005, for the grant of service connection for venous insufficiency with ulcers, right lower extremity.

7.  Entitlement to an evaluation in excess of 10 percent prior to August 14, 2013, and in excess of 40 percent thereafter, for degenerative disc disease of the lumbar spine.

8.  Entitlement to an evaluation in excess of 20 percent for radiculopathy and peripheral neuropathy of the left lower extremity.

9.  Entitlement to an evaluation in excess of 20 percent for radiculopathy and peripheral neuropathy of the right lower extremity.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 18, 2001.

11.  Entitlement to TDIU as of December 18, 2001.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to service connection for incomplete paralysis of the right common peroneal nerve.

14.  Entitlement to service connection for incomplete paralysis of the left common peroneal nerve.

15.  Entitlement to service connection for incomplete paralysis of the right tibial nerve.

16.  Entitlement to service connection for incomplete paralysis of the left tibial nerve.



REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in New York, New York and Columbia, South Carolina.

An explanation of the procedural history is necessary.  The Veteran had perfected an appeal of the denial of service connection for a back condition in a June 1996 rating decision.  After the Board reopened this particular claim in a 2012 decision and ordered additional development, the RO granted service connection in a March 2013 rating decision.  The Veteran disagreed with the original rating assigned.  During the course of the appeal, the Veteran's attorney filed a motion requesting that the Board assign the prior, 1996 docket number pursuant to the holding of Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001).  That motion has been granted.  

Evidence has been received subsequent to the final consideration of the claims by the RO.  With respect to evidence received in or before June 2016, the Veteran waived RO consideration of that evidence.  See June 2016 Response to Board of Veterans' Appeals (attaching evidence and waiving AOJ consideration).  With respect to evidence received thereafter, the evidence consists primarily of recent VA treatment records that may be pertinent to the claims being remanded, but are not pertinent to those claims decided below.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The Veteran has specified that his claim of entitlement to an earlier effective date for his service-connected back disability is based on two theories, including that there was a pending, unadjudicated claim from 1967 and that there was CUE in the 1967 denial.  As discussed more fully below, the Veteran has properly raised CUE and preserved it for appeal.  The single issue of entitlement to an earlier effective date has been split into two issues (Nos. 1 and 2 above) for clarity of analysis and to better reflect the issues being addressed.

The issue of entitlement to TDIU has also been recharacterized.  In the April 2015 Statement of the Case (SOC), the RO characterized the issue as involving the timeliness of the July 2013 Notice of Disagreement.  However, at all relevant times during the appeal, the Veteran has pursued and perfected appeals with respect to claims of entitlement to increased ratings.  Thus, the Board has jurisdiction of the TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Because the grant of earlier effective dates below requires new ratings to be assigned and for the TDIU claim to be readjudicated by the AOJ, remand is required to the extent the claim is not granted by the Board.  See, e.g., 38 C.F.R. §§ 19.9(d)(3) and 20.1304(c) (requiring remand for initial or readjudication in various circumstances unless the claim is granted).  The Board is partially granting the claim, so it has been separated into two issues above, one for the period prior to December 18, 2001, and one for the period thereafter.

The Board's March 2012 decision remains final and conclusive with respect to the issues decided therein except as modified by the July 2013 Order by the United States Court of Appeals for Veterans Claims (CAVC or Court) granting the Joint Motion to Terminate the Appeal.  In March 2014, the Board purported to grant the Veteran's request to vacate the March 2012 Board decision, but, in May 2014, the Board vacated that determination and reinstated the March 2012 decision except as modified by the Stipulated Agreement.  The Stipulated Agreement granted earlier effective dates for the grant of entitlement to service connection for diabetes mellitus and coronary artery disease.  A number of the above claims are related to the implementation of the terms of the Stipulated Agreement, particularly with respect to increased ratings and earlier effective dates for conditions related to the Veteran's diabetes mellitus.

The record contains transcripts from hearings held in November 2014 (DRO hearing), November 2011 (Board hearing in prior matter), and October 2004 (Board hearing in prior matter).

The issue of whether there is new and material evidence to reopen a claim of entitlement to service connection for peripheral nerve disabilities of the bilateral upper extremities was raised in the June 2016 Appellate Brief.  The Veteran's attorney asked that the Board take jurisdiction over this issue rather than refer it to the RO.  That cannot be done.  Effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims.  79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  In part, the Department replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2015).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  A claimant who wants to file for benefits under laws administered by VA but does not communicate that desire orally or on a prescribed VA Form (on paper or electronically) is not considered to have filed a claim.  38 C.F.R. § 3.150(a).  Instead, that person is considered to have requested an application form.  Id.  The claim of entitlement to service connection for a peripheral nerve condition of the upper extremities was denied in a March 2015 rating decision and the Veteran did not file a timely Notice of Disagreement with respect to that decision.  Therefore, the Board does not have jurisdiction over the claim to reopen, and it is referred to the AOJ for appropriate action, to include providing the appropriate claims form to the Veteran and/or his attorney.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for radiculopathy and peripheral neuropathy of the bilateral lower extremities and to TDIU prior to December 18, 2001, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the time of the August 1967 rating decision, the issue of whether the Veteran had a back condition that was developmental or congenital in nature, that increased in severity during his active service, and/or that was aggravated by or otherwise etiologically related to an in-service event or injury involved a weighing of the evidence and as to which reasonable minds could differ.

2.  In an August 1967 decision, the RO denied service connection for a back condition.  The Veteran filed a Notice of Disagreement, but, subsequent to the issuance of a Statement of the Case, he did not perfect an appeal with respect to that determination.

3.  The first communication or document in the claims file subsequent to the August 1967 rating decision that can be construed as a request to reopen the claim of entitlement to service connection for a back disability is a December 15, 1995, claim.

4.  The evidence is in equipoise regarding whether the Veteran had radiculopathy and/or peripheral neuropathy of the right lower extremity by or on December 15, 1995.

5.  The evidence is in equipoise regarding whether the Veteran had venous insufficiency of the left lower extremity by or on April 4, 2002.

6.  December 12, 2005, is the first date on which it was factually ascertainable that the Veteran had venous insufficiency of the right lower extremity.

7.  Prior to August 14, 2013, the Veteran had at least 65 degrees of forward flexion of the thoracolumbar spine and greater than 120 degrees of combined ranges of motion.  He had subjective complaints of pain throughout the range of motion, but no objective evidence of pain prior to 65 degrees of flexion.  He did not have ankylosis,  IVDS, muscle spasms, or neurological abnormalities or findings other than the separately rated radiculopathy of the bilateral lower extremities.

8.  On and after August 14, 2013, the Veteran had at least 30 degrees forward flexion of the thoracolumbar spine without ankylosis of any part of the spine.  He had IVDS, but did not have any incapacitating episodes due to IVDS during the relevant period.  His IVDS was not "pronounced" in severity, with little intermittent relief.  He had muscle spasms and guarding, but not that resulted in an abnormal gait or spinal contour.  He did not have any neurological abnormalities or findings other than the separately rated radiculopathy of the bilateral lower extremities.

9.  The Veteran's service-connected disabilities (including diabetes, coronary artery disease, bilateral peripheral neuropathy/radiculopathy, and back disability), in combination, rendered him unable to secure and follow a substantially gainful occupation as of December 18, 2001.

10.  The Veteran has a current disability diagnosed as obstructive sleep apnea; his sleep apnea is not related to any in-service event or injury and has not been caused or aggravated by any of his service-connected disabilities.

11.  In an April 2008 rating decision, the RO granted the Veteran's service-connection claim for bilateral peripheral neuropathy.  In a March 2013 rating decision, the RO granted service connection for bilateral radiculopathy.  Currently, 20 percent ratings are assigned for each lower extremity for the combined effects of radiculopathy and peripheral neuropathy with effective dates of December 15, 1995.  (A rating for the right lower extremity for the period December 1995 to December 18, 2001 has not yet been assigned.)



CONCLUSIONS OF LAW

1.  The RO's August 1967 decision denying entitlement to service connection for a back condition was not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 5109A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2016).

2.  The August 1967 rating decision denying the Veteran's claim of entitlement to service connection for a back disability is final.  38 U.S.C. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).

3.  The criteria for an effective date earlier than December 15, 1995, for the grant of service connection for a back disability have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2016).

4.  The criteria for an effective date earlier than December 15, 1995, for the grant of service connection for radiculopathy and peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2016).

5.  The criteria for an effective date of December 15, 1995, but no earlier, for the grant of service connection for radiculopathy and peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2016).

6.  The criteria for an effective date of April 4, 2002, but no earlier, for the grant of service connection for venous insufficiency with ulcers, left lower extremity, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2016).

7.  The criteria for an effective date earlier than December 12, 2005, for the grant of service connection for venous insufficiency with ulcers, right lower extremity, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2016).

8.  The criteria for an initial disability rating in excess of 10 percent prior to August 14, 2013, and in excess of 40 percent thereafter, for degenerative disc disease of the lumbar spine have been not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5285-5295 (2002).

9.  The criteria for TDIU have been met as of December 18, 2001.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2016).

10.  The appeal on the merits of the Veteran's claim of entitlement to service connection for incomplete paralysis of the right common peroneal nerve is moot by virtue of April 2008 and March 2013 rating decisions granting service connection for peripheral neuropathy and radiculopathy, respectively, and there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014).

11.  The appeal on the merits of the Veteran's claim of entitlement to service connection for incomplete paralysis of the left common peroneal nerve is moot by virtue of April 2008 and March 2013 rating decisions granting service connection for peripheral neuropathy and radiculopathy, respectively, and there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014).

12.  The appeal on the merits of the Veteran's claim of entitlement to service connection for incomplete paralysis of the right tibial nerve is moot by virtue of April 2008 and March 2013 rating decisions granting service connection for peripheral neuropathy and radiculopathy, respectively, and there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014).

13.  The appeal on the merits of the Veteran's claim of entitlement to service connection for incomplete paralysis of the left tibial nerve is moot by virtue of April 2008 and March 2013 rating decisions granting service connection for peripheral neuropathy and radiculopathy, respectively, and there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) defines VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The appeal with regard to the disability ratings and the effective dates assigned arises from disagreement with the initial rating following the grant of service connection and the assignment of an earlier effective date.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a higher rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, VA has provided notice to the Veteran on multiple occasions including in notice letters, rating decisions, and statements of the case.  The notices, as a whole, informed the Veteran regarding the information and evidence not of record that was necessary to substantiate his claims, which information and evidence VA would obtain, and which information and evidence the Veteran was expected to provide.  It must also be noted that he is represented by a private attorney well versed in VA claims.

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records, and Social Security Administration (SSA) records.  Additionally, the Veteran was provided relevant VA examinations on multiple occasions between 1996 and the present.  The Veteran has not alleged any deficiency in any of the VA examinations pertinent to the claims being decided, nor has he requested any further medical examinations with respect to those issues.  The VA examiners considered the entire record (claims folder and VA treatment records), noted the history of the disabilities at issue, addressed relevant evidence, and provided a rationale for their opinions.  These examination reports (as a whole) are adequate for purposes of the matters decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate).

The Veteran has not identified any pertinent evidence that remains outstanding despite a comprehensive review of the procedural history and pertinent evidence.  See June 2016 Response to Board of Veterans' Appeals.  

Although additional treatment records have been added to the record since the June 2016 waiver of review of additional evidence by the AOJ, the records do not relate to any of the claims being decided in this decision (though they may relate to the remanded claims).  In particular, the records have no bearing whatsoever on the earlier effective date claims as they post-date by a considerable margin the relevant time periods and shed no light on the medical situation during the relevant time periods.  Moreover, the records newly associated with the claims file do not discuss the Veteran's service-connected back condition or his sleep apnea, but instead relate to other conditions not relevant to this decision (including because TDIU has been granted for the pertinent time period) and/or to his peripheral neuropathy of the lower extremities.  The increased rating claims with respect to the lower extremities are being remanded, in part, for consideration of those records.  In short, the newly associated records are not pertinent to the claims being decided and the Board may proceed to the merits.  38 C.F.R. § 20.1304.

As for the CUE claims, those are based on the evidence of record at the time of the challenged decision; there is no evidentiary development for such claims.  See, e.g., 
Livesay v. Principi, 15 Vet.App. 165, 178 (2001) ("These rules [implementing the VCAA] make clear that several of the claimant-friendly provision of title 38 generally applicable to the adjudication of VA benefits claims do not apply to CUE motions."; "there is nothing in the text of the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions"); see also Parker v. Principi, 15 Vet.App. 407, 412 (2002) (citing Livesay for the proposition:  "the VCAA is not applicable to CUE matters").

Accordingly, the Board finds that no further action is necessary to comply with the duty to assist provisions of the VCAA.  

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III.  Clear and Unmistakable Error in the August 1967 Rating Decision

The Veteran has alleged that VA committed error when it failed to grant him service connection for a back disability, because the RO did not correctly apply the presumption of soundness.  See November 2014 Veteran's Motion to Revise Rating Decision Based on CUE; June 2016 Response to Board of Veterans' Appeals.  

As an initial matter, the Veteran has indicated some uncertainty regarding whether the CUE issue is properly before the Board.

Each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  Here, as the Veteran points out, his theory of CUE has not been explicitly addressed in a rating decision or in the April 2015 Statement of the Case (SOC).  However, the April 2015 SOC did specifically find that there was not CUE in the 1967 rating decision, though without specifically addressing the Veteran's theory.  The Veteran has argued that the Board does have jurisdiction.  See June 2016 Response to Board of Veterans' Appeals.  

Because the Veteran's CUE arguments were raised before the RO (and relate to his earlier effective date claim adjudicated in prior rating decisions), the April 2015 SOC specifically rejects the CUE claim, and the Veteran waives any defect in notice, assistance or procedure in the failure of the RO to more explicitly address his CUE theory, the Board finds that it has jurisdiction over the CUE claim and may proceed to its merits.  See June 2016 Response to Board of Veterans' Appeals (expressly waiving initial review by the RO of the CUE motion); Bernard v. Brown, 4 Vet.App. 384, 390-91 (1993) (holding that the Board has authority "to decide all questions presented on the record before it that were necessary to its decision on the matter"); Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (holding that, where Board has jurisdiction of a CUE matter but it was not explicitly addressed by the RO, "the Board must secure a waiver from a claimant or otherwise determine that there would be no prejudice to the claimant by proceeding to adjudicate the question or issue"); Shinseki v. Sanders, 556 U.S. 396, 407-11 (2009) (applying harmless error analysis in context of veterans benefit law); accord Janssen v. Principi, 15 Vet.App. 370, 374-76 (2001) (holding that a Veteran may waive the duties of notice and duty to assist). 

Clear and unmistakable error (CUE) is "a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403 (2016).  For CUE to exist, either (1) the correct facts, as they were known at the time, were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet.App. 242, 245 (1994); 38 C.F.R. § 20.1403.  Review of a request for revision on the basis of CUE is based on the record and law that existed at the time of the decision in question.  Russell v. Principi, 3 Vet.App. 310, 314 (1992) (en banc).  VA's failure to comply with the duty to assist cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2) (2016); see also Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002) ("[A] breach of the duty to assist cannot constitute CUE.").  Likewise, an allegation that the adjudicator improperly weighted or evaluated evidence cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(3) (2016); see also Damrel, 6 Vet.App. at 246. 

The Veteran alleges in his November 2014 CUE Motion that, in the August 1967 rating decision at issue, VA misapplied the presumption of soundness.  He argues that VA impermissibly shifted the burden to the Veteran to show aggravation rather than requiring clear and convincing evidence that the Veteran's condition both pre-existed service and was not aggravated by service.  

On the pre-existence issues, the Veteran argues that he actually had two back conditions, "spondylolisthesis and spondylosis."  He asserts that there was not clear and unmistakable evidence to show that the conditions were congenital (as required to find that there was a pre-existing condition not noted at entry to service, see discussion below).  He argues that the only evidence in support of the finding was the medical evaluation board's conclusion that the diagnosed back conditions were congenital defects and that evidence was insufficient to meet the standard.

Moreover, the Veteran argues that "contrary to there being evidence of no aggravation, there is overwhelming evidence that his service actually aggravated his condition."  November 2014 CUE Motion.  He cites evidence indicating increased symptoms as early as "after only five days of basic training" and was eventually discharged due to his back condition.

The Veteran, through his representatives, argues that had the appropriate standard been applied, the outcome would have been manifestly different.  In making the argument, the Veteran acknowledges that there was no medical opinion connecting his in-service complaints to his claimed post-service condition.  He contends, however, that the necessary nexus would have been established through the post-service diagnosis that matched the in-service diagnosis (i.e. spondylolisthesis) and his own statements that his low back pain increased from intermittent to steady.  November 2014 CUE Motion.

Upon review of the record, the Board finds that the August 1967 rating decision did not involve a clear and unmistakable error consisting of failure to properly apply the legal standards pertaining to the presumption of soundness.

First, rating decisions were not required to set forth in detail the factual bases for their decisions before the 1990 effective date of 38 U.S.C.A. § 5104(b).  In the absence of evidence to the contrary, the rating board is presumed to have made the requisite findings.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005).  

Here, the August 1967 rating decision does not, on its face, contain indications that VA failed to make the requisite factual findings under the applicable evidentiary standards.  Rather, the rating decision concluded:  "The evidence of superimposed injury is in-sufficient [sic] to establish aggravation of a developmental condition.  SC is therefore denied."  The Veteran filed a timely notice of disagreement, so the RO issued an April 1968 SOC further explaining the evidentiary and legal basis for the decision.  

Importantly, the SOC properly cites the then-applicable statutory provisions, in 38 U.S.C. §§ 310 (aggravation) and 353 (pre-existing injuries), and regulatory provisions 38 C.F.R. § 3.303 (congenital or developmental defects are not disease or injuries), 3.306 ("Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to manifestations prior to, during and subsequent to service.").  The April 1968 SOC explained that, pursuant to the evidence before the VA at the time, the condition at issue was "universally recognized as being of developmental or congenital origin."  The SOC further explained that "the evidence in its entirety fails to show any significant increase in disability, the condition cannot be held to have been aggravated as the result of service."  In short, the SOC did not explicitly elucidate the evidentiary standard being applied, but did cite the appropriate and controlling legal provisions which set forth those standards.  This citation indicates that the correct standards were applied in the 1967 rating decision and 1968 SOC.  In any case, the Board will not presume the RO applied incorrect legal standards in reaching its factual and legal determinations.  Hauck, 403 F.3d at 1305-06

Second, there was evidence of record at the time to support the RO's decision.  The Veteran relies heavily upon the notation in the service records indicating that, prior to service, the Veteran was able to perform "strenuous manual labor . . . with no ill effects."  The Veteran incorrectly indicates this was a finding of the Medical Evaluation Board, see November 2014 CUE Motion, but the statement was the Veteran's own report recorded in a June 1965 service treatment record.

The June 1965 service treatment record notes the Veteran's documented complaints of "intermittent lower back pains since shortly after commencement of Recruit Training."  The physician notes the Veteran's complaints of back pain when bending and also his statements "to various shipmates that he is unhappy with Navy life."  A thorough physical examination was recommended to "rule out or ascertain malingering."  A September 1965 note documents a complaint of back pain lasting "approx. three days" that the physician determined, after review of x-rays, was an "acute exacerbation of muscular back strain."  October 1965 imaging revealed bilateral spondylolysis at L-5.  In January 1966, an entry in the service treatment records indicates complaints of back pain and notes:  "Pt known to have spondylolysis L-5."  The clinical record from November 1966 documents the Veteran's report of an automobile accident and subsequent back pain, but also that the Veteran was "having very few symptoms, if any, aside from muscle strain."  The physician also noted bilateral spondylolysis of L5 with minimal, if any, spondylolisthesis.  A January 1967 clinic note indicates complaints of lower back pain, recounts that the Veteran had "minimal complaints" prior to service when he worked as a cook and, later, a stock clerk in a department store.  The physician recommended that he not be required to do any heavy lifting, prolonged marching, standing, or other strenuous exercises to put stress on the low back.  A February 1967 entry in the clinical record notes the complaints of low back pain "since the very beginning of active duty" and the Veteran's allegation of "very little back trouble before entering the Navy."  It also contains a recommendation that the Veteran be separated from the service for "an EPTE condition" (EPTE stands for "existed prior to entry"). 

The February 1967 Medical Board Report notes bilateral spondylosis L5-S1 with grade I spondylolisthesis.  The condition is noted to have existed prior to entry but not to have been aggravated by service.  The Veteran was determined to be unfit for duty.  The Veteran was advised of the Medical Board findings and was given the opportunity to submit a rebuttal statement.  The February 1967 Medical Board Report also contains the detailed results of a thorough physical examination.  The Medical Board concluded that the Veteran's "condition antedated his service entry and has not been materially aggravated by his active Naval service."  

Reviewing all of this evidence, the RO's conclusion was that the evidence of record supported finding, pursuant to the requisite evidentiary standards, that the Veteran had a pre-existing disability consisting of a congenital or developmental defect at his enlistment, that the pre-existing disability did not increase in severity during his active service, and/or that the disability was not aggravated by any event or injury during the Veteran's active service (i.e. the nexus element the Veteran refers to in his November 2014 CUE Motion).  The Veteran admitted to pre-service symptoms and a physician opined that the condition pre-existed service and that the condition was readily identifiable as being of a developmental or congenital origin.  (The Veteran contends that the evidence "shows that [he] did not have any back complaints prior to entering service", but the evidence summarized above includes his own statements that he had some pre-service symptoms, though he had "minimal complaints".)  While there was evidence of increased symptoms in connection with increased activity (e.g. acute muscle strain), the symptoms were described as intermittent.  The evidence and medical opinions of record indicated that, at separation, there was no additional pathology of the back.  Rather, the RO could have concluded, pursuant to the proper evidentiary standard, that there was "no increase in severity during service" upon consideration of "the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service."  38 C.F.R. § 3.306(B); see also 26 Fed.Reg. 1561, 1580 (Feb. 24, 1961) (setting forth section 3.306).

In short, (1) the Board must presume that the RO made the requisite factual findings, (2) the rating decision and SOC indicate the RO was aware of and applied the proper statutory and regulatory provisions, and (3) the evidence of record at the time was sufficient to support the necessary factual findings.  Viewing the evidence of record at the time, reasonable minds could have concluded, to the requisite degree of certainty, that the Veteran had a pre-existing back disability that was not aggravated by his active service.  See Russell, 3 Vet.App. at 313-14 ("The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that reasonable minds could only conclude the original decision was fatally flawed at the time it was made.").

(The Board acknowledges the Veteran's argument, in the context of his assertion of entitlement to an earlier effective date, that the VA examiner "clarified that spondylolistheses... 'was separate from the spondylosis'".  Assuming, without deciding, that this is an accurate summation of the VA examiner's report, this does not help the Veteran's CUE claim.  The RO discussed the diagnosis of "spondylolisthesis with spondylosis", which indicates the RO considered the conditions, if not identical, inextricably linked.  Because the RO's language is lifted directly from a medical professional's report on x-rays, this conclusion involved a weighing of evidence and had support in the record.  If there was error in this conclusion, it was not CUE.  See Damrel, 6 Vet.App. at 245 (holding that improperly weighed and evaluated evidence "can never rise to the stringent definition of CUE").)

Given these findings and legal conclusions, the Board finds no legal error.  Therefore, the Board need not reach the issue of whether the outcome would have been manifestly different but for the legal error.  See 38 C.F.R. § 20.1403(d)(3) (2016); see also Damrel, 6 Vet.App. at 246.  

However, even assuming the RO did not correctly apply the legal standards pertaining to the presumption of soundness and, so, committed legal error in that regard, consideration and adjudication of the claim under the proper standards would not would not have "manifestly changed the outcome" of the decision.  King v. Shinseki, 26 Vet.App. 433, 441 (2014) ("a manifest change in the outcome of the adjudication means that, absent the alleged clear and unmistakable error, the benefit sought should have been granted at the outset"); Fugo v. Brown, 6 Vet.App. 40, 44 (1993) ("even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso factor, clear and unmistakable"); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (holding that, for purposes of establishing clear and unmistakable error, the commission of the alleged error must have "manifestly changed the outcome").  Rather, there is substantial evidence to support the RO's decision if the correct legal standards were applied (which, again, it appears they were) and "it is not absolutely clear that a different result would have ensued" but for the presumed error.  Again, there was strong evidence of pre-existence and of non-aggravation, but no medical opinion finding aggravation or a nexus.

The August 1967 rating decision which failed to grant entitlement to service connection for a back condition did not contain CUE.  The Veteran's claim is denied.

IV.  Entitlement to an Earlier Effective Date:  Back Disability

The Veteran claims entitlement to an effective date earlier than December 15, 1995, for the grant of service connection for his back disability (currently service-connected as degenerative disc disease of the lumbar spine).  He argues that he is entitled to an effective date of March 31, 1967, (the first day after his separation from service), because the 1967 rating decision did not adjudicate all claims presented at that time.  Specifically, he argues that the medical evidence of record showed "two, separate lumbar spine conditions - spondylolisthesis and spondylosis."

Here, the Veteran made a claim for a back condition shortly after leaving active service in 1967.  

A claim remains pending "until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009) (quoting Williams v. Peake, 521 F.3d 1348, 1350   (Fed. Cir. 2008)).  In certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision. See Adams v. Shinseki, 568 F.3d 956, 961-65 (Fed. Cir. 2009) ("the implicit denial rule is, at bottom, a notice provision").

The Board rejects the Veteran's argument that a claim for spondylosis remained pending until the reopened claim for a back condition was granted as spondylosis in 2013.  He alleges that the claim remained pending despite the 1967 decision because, he asserts, the RO only adjudicated a claim of spondylolisthesis of the lumbar spine.  The language of the August 1967 rating decision contradicts the Veteran's contention.

In August 1967, the RO considered and denied a claim of entitlement to service connection for a "back condition" rather than for spondylolisthesis and/or spondylosis.  The RO explicitly acknowledged and considered both diagnoses in the August 1967 rating decision:  "X-ray revealed a Grade I spondylolisthesis with spondylosis, right and left at the L-5, S-1."  The language of the decision does not specifically adjudicate either spondylolisthesis or spondylosis, but instead denies the claim of entitlement to a back condition consisting of spondylolisthesis and/or spondylosis.  (Presumably, the Veteran relies upon reference to spondylolisthesis on the coding sheet, but the Board finds that was for coding purposes, not limiting the scope of the claim at issue.)  Even assuming that the RO made a factual determination that the Veteran did not have spondylosis at the time based on its quote of language from the VA examination containing only that diagnosis, that factual determination was part of the denial of entitlement to service connection for a "back condition" which, given the record, included spondylolisthesis, spondylosis, and, as discussed in the rating decision, "spondylolisthesis with spondylosis."

The Veteran relies on Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), for the proposition that "separate [sic] diagnosed conditions are separate claims."  November 2014 Appellate Brief.  This argument ignores the language in the 1967 rating decision specifically acknowledging the spondylosis diagnosis.  Additionally, Boggs was decided in the context of a jurisdictional question not present here.  As explained in Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009), the Boggs decision was a narrow one that applied only in a situation where there is a final decision "denying a claim on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration." (emphasis added).  Here, the Veteran's argument is based on the fact that the original claim involved two diagnoses, rather than that one claim was denied and then a subsequent "new and different diagnosis" was submitted for consideration.  The competent medical evidence before the RO in connection with the original claim involved two diagnoses and these were both acknowledged in the August 1967 decision denying entitlement to service connection for a "back condition."  The denial of entitlement to service connection for a "back condition" put the Veteran on notice that the claim (involving two diagnoses related to his "back condition") had been denied.  Under the implicit denial doctrine, any claim for a "back condition" which was pending in 1967, including the diagnosed spondylosis, was denied by the August 1967 rating decision.  See Adams, 568 F.3d at 961-65 (holding claim of endocarditis was implicitly denied in decision only expressly addressing a formal claim of rheumatic heart disease where the decision considered the Veteran's affidavit which referred to both conditions); Deshotel v. Nicholson, 457 F.3d 1258, 1261-62 (Fed. Cir. 2006).  The August 1967 denial became final when the Veteran failed to timely perfect an appeal.  

Earlier Effective Date:  Legal Standards and Analysis

The usual legal standards applicable to assigning effective dates in the context of a claim to reopen apply here.  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  Therefore, the correct effective date of the grant of entitlement to service connection for degenerative disc disease of the lumbar spine will be the date a request to reopen was filed subsequent to the most recent, final decision.  38 C.F.R. § 3.400(q)(2), (r).

The Veteran does not contend, nor is there anything in the claims file that indicates, that he filed a claim of entitlement to a back disability of any sort subsequent to the final denial of his original claim in August 1967, but prior to his December 15, 1995, claim that, ultimately, was granted.  Because December 15, 1995, is the date of his first claim to reopen, there can be no earlier effective date for the grant of service connection.  

The evidence is not in equipoise.  The Veteran's claim of entitlement to an effective date earlier than December 15, 1995, for the grant of service connection for degenerative disc disease of the lumbar spine is denied.

V.  Earlier Effective Date for Left Lower Radiculopathy/Peripheral Neuropathy

The Veteran has appealed the assignment of an effective date of December 15, 1995, for radiculopathy and peripheral neuropathy of the left lower extremity.  The Veteran's claim of entitlement to an effective date earlier than December 15, 1995, for the left lower extremity disability was premised on entitlement to an earlier effective date for his lumbar spine disability.  See November 2014 Appellate Brief at 4.  The claim of entitlement to an earlier effective date for the back disability was denied above.  Moreover, the Veteran acknowledges and the record shows, there was no separate claim for a disability of the lower left extremity prior to the currently-assigned effective date of December 15, 1995.  See November 2014 Appellate Brief at 4 (arguing that "his radiculopathy should be effective the current effective date of the lumbar spine disability", i.e. December 1995, unless the lumbar spine disability is assigned an earlier date) and at 5 (arguing for a December 15, 1995, effective date for lower extremity peripheral neuropathy).

The evidence is not in equipoise.  The Veteran's claim of entitlement to an effective date earlier than December 15, 1995, for the grant of service connection radiculopathy and peripheral neuropathy of the left lower extremity is denied.

VI.  Earlier Effective Date for Right Lower Radiculopathy/Peripheral Neuropathy

The Veteran's radiculopathy and peripheral neuropathy of the right lower extremity is currently assigned an effective date of December 18, 2001.  The Veteran contends that he is entitled to an effective date of December 15, 1995, for lower extremity radiculopathy secondary to his lumbar spine condition because of medical records showing "impingement upon the exiting L5 roots bilaterally".  November 2014 Appellate Brief at 4-5.  He further argues that he was diagnosed with diabetic neuropathy "as far back as July 1994" based on EMG results and he was service-connected for diabetes effective December 15, 1995, id., so the peripheral neuropathy should be service-connected the same date.

In its April 2015 rating decision assigning different effective dates for the right and left lower extremity disabilities (radiculopathy and peripheral neuropathy), the RO relied on the July 1994 EMG which "noted denervation solely limited to the left L5 paraspinal region that is 2+, which may indicate secondary radiculopathy."  As the Veteran points out, however, that study showed abnormalities on the left and the right, though greater abnormalities (denervation) on the left.  Moreover, as the Veteran notes, there is other evidence in the record indicating bilateral radiculopathy:  January 1995 Private MRI ("impingement on the exiting L5 roots bilaterally"); April 1997 VA Form 10-0360 (documenting complaints of pain in the right thigh and diagnosing degenerative arthritis with associated pain); July 1997 VA Form 10-0360 (documenting complaints that "my legs are numb" and noting degenerative disc disease).  Moreover, the April 1996 VA examination was equivocal at best.  While ankle jerks were noted to be active and equal on both right and left, knee jerks were noted to be active and equal only with reinforcement.  This indicated something less than normal reflexes.  The VA examination does not address whether there are any other signs or symptoms of radiculopathy or peripheral neuropathy such as pain or numbness.  The combination of this evidence, including particularly the 1994 EMG, the 1995 MRI, and the 1996 VA examination, creates reasonable doubt regarding the date of onset of radiculopathy and/or peripheral neuropathy of the right lower extremity.  Specifically, there is evidence suggesting onset as early as 1994 and the later evidence is either supportive of the Veteran's position or ambiguous.  Reasonable doubt must be resolved in favor of the Veteran.

The evidence is in equipoise regarding whether the Veteran's right  radiculopathy/peripheral neuropathy of the right lower extremity had onset on or before his December 15, 1995, claim of entitlement to service connection for a back disability and diabetes mellitus, both of which were granted effective the date of claim.  The Veteran is granted an effective date of December 15, 1995, but no earlier, for radiculopathy and peripheral neuropathy of the right lower extremity.  

For the reasons discussed above in relation to left lower radiculopathy/neuropathy, entitlement to any earlier effective date is denied.

VII.  Earlier Effective Date for Venous Insufficiency (Right and Left)

The Veteran requests an effective date of April 4, 2002, for the grant of service connection for venous insufficiency of the right and left legs.

As an initial matter, the requested effective date precedes the date of a prior denial.  See May 2003 Rating Decision.  Ordinarily, the effective date cannot be earlier than the date of the request to reopen a previously denied claim, but only if the prior denial became final.  Here, subsequent to the May 2003 denial, the Veteran submitted additional evidence in support of his claim and, in September 2003, the RO issued a second rating decision on the matter again denying the claims.  The Veteran timely filed a Notice of Disagreement and, after the RO issued a July 2004 SOC, he filed a timely VA form 9.  Frankly, the subsequent procedural history is convoluted.  In short, the original claim and appeal were never finally resolved until service connection was granted in a December 2012 rating decision.  The Veteran then timely appealed the assigned effective date.

VA has awarded an effective date (2005) during the period in which the original claim was still on appeal and before any claim to reopen had yet been filed.  This constitutes implicit acknowledgment by the RO that the original claim (April 2002) is the claim at issue for determining the effective date of the award of service connection for venous insufficiency.  Upon review of the procedural history, the Board finds the RO's determination on that point correct.

The April 4, 2002 requested effective date is the date of his original claim for benefits for venous insufficiency secondary to diabetes.  See November 2014 Appellate Brief.  As the Veteran points out, there is evidence as early as 1996 of "possible venous insufficiency."  See April 1996 VA Examination (noting healed ulcer on left leg); see also November 2011 VA Examination (indicating a diagnosis of peripheral vascular disease since 2001).  There are also treatment records between 1996 and 2005 documenting symptoms consistent with venous insufficiency.  See November 2014 Appellate Brief (discussing some entries); see also January 2001 VA Progress Note ("edema on left leg"); November 2001 VA Progress Note (indicating edema in the extremities); August 2002 VA Progress Note (noting "diffusely scattered brown lesions, 2+ pitting edema" on bilateral lower extremities); but see January 2000 VA Progress Note ("Extremities - no edema"); June 2001 Progress Note ("Ext: no edema").  Despite his April 2002 claim, the Veteran did not have a VA examination with respect to that issue until April 2008.  See April 2008 VA Examination (Veins) (diagnosing "[v]enous insufficiency with stasis dermatitis and chronic edema."); see also April 2008 Examination (Medical Opinion) (noting "long history of venous insufficiency with stasis dermatitis and chronic edema" in opining that the condition was not related to diabetes mellitus).

The earliest confirmed diagnosis of venous insufficiency is in a December 12, 2005, VA treatment record.  But see November 2011 VA Examination (indicating a 2001 diagnosis).  However, the 2005 diagnosis came after referral to a vascular surgeon following a period with "partially treated left leg cellulitis."  November 2005 VA Progress Note ("needs vascular clinic follow-up for chronic lower leg ulcer"); December 2005 VA Progress Note (noting "cellulitis better" but also "1+ edema both sides" and follow-up with vascular surgery in a few days).

Left Lower Extremity

With respect to the left lower extremity, the Board finds that the above evidence is in equipoise regarding whether there was venous insufficiency on or before the date of the April 4, 2002, claim.  See April 1996 VA Examination (noting "possible venous insufficiency", the presence of a healed ulcer in the left leg in 1996, the multiple notes of edema prior to the 2002 claim and cellulitis in the left leg prior to the 2005 diagnosis).  The medical evidence establishes that the Veteran's venous insufficiency of the left leg pre-existed the December 2005 diagnosis and may have been present as early as 1996.  The evidence is in equipoise regarding whether the condition existed in the left leg on or before April 4, 2002 (the date of claim).

The competent evidence of record is in equipoise, so the matter will be resolved in favor of the Veteran.  An effective date of April 4, 2002, is granted for service connection for the Veteran's venous insufficiency of the left leg.

Right Lower Extremity

With respect to the right lower extremity, there is less evidence in favor of finding venous insufficiency that predated the April 4, 2002, claim.  The healed ulcer suggesting a "possible" diagnosis of venous insufficiency was on the left leg, edema (which is not conclusive evidence of venous insufficiency) was more frequently noted as involving the left leg, and the healed cellulitis in 2005 was on the left leg.  The Board finds the greater weight of the evidence is against finding that the Veteran had venous insufficiency of the right lower extremity prior to or in April 2002.  

The question then is when, after April 2002, it is first factually ascertainable that the Veteran had venous insufficiency of the right lower extremity.  Even as late as December 2005, the primary symptoms appear to have been in the left leg.  November 2005 VA Progress Note ("needs vascular clinic follow-up for chronic lower [left] leg ulcer"; cellulitis of the left leg).  However, the December 12, 2005, diagnosis was of bilateral venous insufficiency. 

The Board finds that the evidence prior to the December 2005 diagnosis is not sufficient to place the existence of venous insufficiency of the right lower extremity in equipoise.  December 12, 2005, is the date entitlement arose.  An effective date prior to December 12, 2005, for the grant of service connection for venous insufficiency of the right lower extremity is denied.


VIII.  Increased Rating:  Back

The Veteran is appealing the original assignment of a disability evaluation following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In assigning disability ratings, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, the assignment of separate evaluations for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran claims entitlement to an initial evaluation in excess of 10 percent prior to August 14, 2013, and in excess of 40 percent thereafter, for degenerative disc disease of the lumbar spine which is currently rated under Diagnostic Code (DC) 5242.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (the "Formula").  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  The Formula provides, in relevant part, the following ratings:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Finally, a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching."  See id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).  

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Intervertebral Disc Syndrome (IVDS), subject to rating under Diagnostic Code 5243, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code (DC) 5243 provides for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1). If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Rating Criteria for Periods in 2003 and Before

In determining the appropriate rating for the Veteran's back disability, the Board must also consider prior versions of the rating criteria.

Effective September 23, 2002, VA revised the criteria for diagnosing and evaluating intervertebral disc syndrome (DC 5293).  67 Fed. Reg. 54,345 (Aug. 22, 2002).  

Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also reiterated the changes to DC 5293 (reclassified as DC 5243) for intervertebral disc syndrome.  

The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change.  The Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2014) (stating that, where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  Thus, in consideration of the evidence, the Board must review the evidence under the laws in effect at the time under consideration.  For periods after a change in the rating criteria, the Veteran will be given the benefit of the more favorable criteria.

Prior to September 26, 2003, lumbar spine disabilities were rated under DC 5292 (limitation of motion), DC 5293 (intervertebral disc syndrome), or DC 5295 (lumbosacral strain).  (There were other diagnostic codes relating to the spine as well, such as for ankylosis of the spine, but those other diagnostic codes have no application on the facts of this case.)

Under DC 5292 (limitation of motion), a 10 percent rating was warranted if limitation of motion was slight, 20 percent if moderate, and 40 percent if severe.  The Board observes that the words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Under DC 5293 (intervertebral disc syndrome).  A rating of 10 percent was warranted for mild symptoms.  A rating of 20 percent was warranted for moderate, recurring attacks.  A rating of 40 percent was warranted for severe, recurring attacks with intermittent relief.  A rating of 60 percent was warranted for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2001). 

And under DC 5295 (lumbosacral strain), a 20 percent rating was warranted for lumbosacral strain where there was muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position.  A maximum 40 percent rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

In determining the actual degree of disability with respect to the Veteran's back disability, contemporaneous medical records and objective examinations by medical professionals are more probative of the degree of the Veteran's impairment than his or others' lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who appears from the record to lack medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board has, however, considered his reports of symptoms and their severity in the light of the competent medical evidence of record.

Medical Evidence

The Veteran underwent a VA examination in April 1996.  He was diagnosed with spondylosis of the lumbar spine.  The Veteran stood erect with no list or tilt and had no limp on walking.  The Veteran said he could not squat.  There were no surgical scars over the spine.  There was no paravertebral muscle spasm.  The examiner noted ranges of motion.  Importantly, the range of motion for forward flexion appears to contain a typo.  It states:  "8 degrees finger tips 30 cm from floor."  Obviously, it is not possible for the Veteran to have had only 8 degrees of forward flexion and to be able to bring his fingertips within 30 cm (approx. 12 inches) from the floor.  As the RO later noted, and as the Board now finds, forward flexion was 80 degrees at the time (which is consistent with later measurements, after further worsening, of 65 degrees forward flexion and the noted fact that this 5'11" Veteran's finger tips were within 30 cm of the floor on bending).  The Veteran also had 5 degrees of extension, 30 degrees of left and right lateral flexion, and 45 degrees of right and left rotation.  The examiner noted that the Veteran complained of pain on all motion.

The Veteran next underwent a VA examination with respect to his back in April 2012.  At that examination, the Veteran was diagnosed with spondylosis, spondylolithiasis, and degenerative disc disease.  The Veteran stated that his main problem was difficulty standing or walking and that he had worsening back pain with radiation to both thighs.  The examiner discussed the history of the Veteran's back disability and treatment therefore (e.g. "hydrocodone/apap tablets for pain relief when needed").  The Veteran indicated that he had pain when standing or trying to walk "any distance whatsoever."  Physical examination revealed 65 degrees of forward flexion, 25 degrees of extension, 20 degrees of right and left lateral flexion, and 15 degrees of left and right lateral rotation, all with no objective evidence of painful motion.  The Veteran was able to complete repetitive use testing with three repetitions, all with no change in ranges of motion.  The examiner noted no additional limitation in range of motion after repetitive use testing.  The examiner identified the Veteran's functional losses/impairments as less movement than normal, weakened movement, and interference with sitting, standing and/or weight-bearing.

The Veteran had localized tenderness or pain to palpation, described as: a "mild area of discomfort over lower back centrally with finger pressure type of examination."  The Veteran did not have guarding or muscle spasm.  Muscle strength was 4/5 in hip flexion and knee extension as well as 3/5 ankle plantar flexion, ankle dorsiflexion, and great toe extension.  There was no muscle atrophy.  Reflexes were absent.  Sensation was normal except in the right thigh/knee where it was decreased.  Straight leg raising was normal.  The detailed findings with respect to radiculopathy will not be set forth here as the claim for an increased rating for that separately rated condition is being remanded.  He used a cane regularly.  The Veteran had no other pertinent physical findings, complications, conditions, signs, or symptoms. Imaging revealed degenerative arthritis.  The examiner opined that the Veteran was unable to stand on his feet for any length of time due to worsening pain and was also limited in ability to ambulate due to worsening pain while standing.

At a May 2014 VA examination, the Veteran was again diagnosed with spondylosis, spondylolithiasis, and degenerative disc disease of the lumbar spine.  The Veteran again complained of worsening back pain radiating down to his thighs as well as difficulty standing and walking.  He did not report any flare-ups.  Physical examination revealed forward flexion of 30 degrees with objective evidence of pain at 30 degrees, extension of 15 degrees with objective evidence of pain at 15 degrees, left and right lateral flexion of 15 degrees with objective evidence of pain at 10 degrees, and left and right lateral rotation of 20 degrees with objective evidence of painful motion at 20 degrees.  The Veteran was able to perform repetitive use testing and ranges of motion were 30 degrees flexion, 15 degrees extension, 15 degrees left and right lateral flexion, and 20 degrees left and right lateral rotation.  The examiner stated that there was no additional limitation in ranges of motion after repetitive use testing.  The examiner identified the functional losses/impairments as less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran did have pain to palpation described as:  "Mild TTP noted along paraspinal lumbar muscles.  No palpable knots noted."  The Veteran had muscle spasms and guarding that did not result in an abnormal gait or abnormal spinal contour.  The Veteran did not have ankylosis of the spine.

Muscle strength testing revealed 3/5 strength in all tested muscles (hip, knee, ankle, great toe).  There was no muscle atrophy.  Reflexes were 1+ throughout.  Again, the Board will not set forth the examiner's detailed findings relating to radiculopathy as the appropriate rating for that condition will be separately considered upon remand.  The Veteran did not have any other neurologic abnormalities or findings related to his back condition.  He did have IVDS, but had not had any incapacitating episodes over the past 12 months due to IVDS.  He occasionally used a wheelchair and constantly used a cane.  He used a wheelchair when he knew he would have to travel more than 100 feet, such as at the hospital or while shopping or doing errands.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.

The May 2014 VA examiner commented that the Veteran's back condition impacted his ability to work due to an inability to stand or sit for long periods of time without severe pain and due to his inability to bend, stoop, squat or lift objects without severe pain.

The claims file also includes treatment records.  VA treatment records from August 2002 document that the Veteran had "a long history of [low back pain] which precludes him from ambulating over 2-3 blocks."  A September 2002 VA Primary Care Note indicates that the Veteran was "limited to 2 blocks and 1 flight of stairs secondary to back pain and calf pain."  A July 2003 treatment record documents complaints of continued chronic neck and back pain, daily opioid use, and the Veteran's report of "walking every day" and "prolonged standing."  Treatment records continue to document complaints of low back pain and requests for refills of pain medication, though without describing functional limitations, signs, or symptoms (including the severity of the pain).  See, e.g., October 2003 VA Progress Note (noting lower back pain and request for refill of pain medication); May 2004 VA Progress Note (indicating continued complaints of pain with refill of pain medication).  A June 2005 VA physical medicine rehabilitation note indicates that his low back pain was improved with therapy and a home exercise program.  An August 2005 VA progress note indicates that the Veteran had chronic lower back pain secondary to altered biomechanics.  A December 2005 VA progress note documents complaints of chronic low back pain with sciatica and degenerative joint disease being treated with pain medication.  A May 2006 VA treatment note documents continued complaints of low back pain with increased pain after reduction in his pain medication.  His pain medication was returned to 4 mg pills rather than 2 mg pills.  A September 2007 VA Primary Care note documents a flare-up of back after he "twisted wrong."  He was concerned that he could not bend over or turn from left to right without pain.  He denied numbness or tingling in the legs or any change in bowel or bladder pattern.  An April 2009 VA Primary Care Note indicates the Veteran had no palpable spine tenderness, no weakness, sensation intact, "good range of motion", and a negative straight leg raise.  In October 2009, VA treatment notes indicate some palpable spine tenderness and "decreased range of motion."  A December 2010 VA treatment note again indicates no palpable spine tenderness, no weakness, sensation intact, and straight leg raise negative.  Treatment notes continue to document complaints of pain, but lack of palpable tenderness, weakness, or loss of sensation.  Ranges of motion are not provided.  In June 2014, a VA Primary Care Note indicates:  "spine good range of motion, spine with normal curvature, no spinal tenderness."  Again in October 2014, VA treatment notes document "spine good range of motion, spine with normal curvature, no spinal tenderness", notwithstanding complaints of pain and continued use of pain medication.  

Analysis:  Period Prior to September 26, 2003.

For the period prior to September 26, 2003, the Board will consider the appropriate rating under the regulations in effect at that time.  As the evidence above indicates, the Veteran had only one examination during this period (April 1996) and it indicated only slight limitation of forward flexion (80 degrees, hands 30 cm from floor on bending) and other ranges of motion.  Subsequent treatment records indicate pain and some limitations on standing or walking, but, notably, the Veteran had significant leg issues that also limited his standing and walking.  See August 2015 Rating Decision (codesheet documenting a 20 percent rating for left lower radiculopathy/neuropathy from 1995 and for right lower radiculopathy/neuropathy from 2001 (with an earlier effective date granted above).  These ratings were based, in part, on pain and resulting functional limitations such as limitations on standing and walking.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  (Also, there are pending claims for increased ratings for these lower extremity conditions which the Board has remanded.)  

Under DC 5292, ratings are based on slight, moderate, or severe limitations of motion.  Here, the 1996 VA examination documents slight limitation of motion, though with subjectively reported pain throughout the range of motion.  Particularly given later findings of slight limitations of motion (e.g. 65 degrees forward flexion), such as in 2012, after the Veteran claimed his condition had worsened, the Board finds that the Veteran had only slight limitation of motion under the pre-2003 rating criteria.  38 C.F.R. § 4.71a (2002).  In making this finding, the Board acknowledges the Veteran's reports of pain and the evidence of difficulties in ambulation, but finds they do not provide enough probative weight to warrant finding "moderate" limitation of motion, including because of concerns about pyramiding.

The record indicates that the Veteran did not have IVDS prior to September 2003, see April 2012 VA Examination (no IVDS), so DC 5293 is not applicable.  However, the Board also finds that an additional or separate rating under DC 5293 is not warranted even assuming that the Veteran's diagnosed back conditions (e.g. spondylolisthesis and/or spondylosis) would fit within the definition of IVDS.  See 62 Fed.Reg. 8204 (February 24, 1997) ("Intervertebral disc syndrome is a group of signs and symptoms due to nerve root irritation that commonly includes back pain and sciatica (pain along the course of the sciatic nerve) in the case of lumbar disc disease, and neck and arm or hand pain in the case of cervical disc disease.").  As discussed above, the symptoms resulted in only mild slight limitation of motion which, under the particular facts of this case, the Board finds are mild symptoms under DC 5293.  This finding is also supported by the 1996 VA examiner's finding that there was no muscle spasm or other symptoms suggestive of more than mild symptoms.

In addition, a separate 10 percent rating for mild symptoms under DC 5293 in addition to the already assigned 10 percent rating would constitute impermissible pyramiding as the symptoms and functional limitations for both ratings overlap significantly.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  Pyramiding concerns also weigh against assigning any higher rating for IVDS due to the manifestations that are or may be related to the lower extremities.  Those symptoms and manifestations have been assigned separate ratings (and are being remanded for further evaluation of the appropriate ratings), so assigning a higher rating for the back disability based on symptoms and functional limitations of the lower extremities would not be appropriate, notwithstanding that the (old) DC 5293 criteria references "sciatica neuropathy".  Id.

Likewise, the 1996 VA examination specifically indicated the absence of muscle spasm or other signs or symptoms which would warrant a compensable rating under DC 5295.  Treatment records also weigh against assigning a rating under DC 5295.

Consequently, the greater weight of the evidence is against assigning an initial rating in excess of 10 percent prior to September 26, 2003, for the Veteran's service-connected back disability.

Analysis:  Prior to  August 14, 2013

With respect to the old regulations, the analysis is largely the same.  The April 2012 VA examination documented 65 degrees of forward flexion, without objective evidence of pain, and the absence of guarding, muscle spasm, abnormal gait, and IVDS.  Treatment records during the period documented pain and some limitations on ambulation, but also reflected "good range of motion" of the spine on numerous occasions.  In short, the examinations and treatment records from this period reflect, at most, slight limitation of motion due to the Veteran's back disability which would warrant a 10 percent rating under (old) DC 5292.  The symptoms and impairments noted in the examinations and treatment records do not warrant any higher rating under DC 5293 or 5295 (or any other potentially applicable diagnostic code under the old regulations).  (The Board again notes that separate, additional ratings under old DC 5293 and/or 5295 in addition to the assigned rating under DC 5292 would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.)

Under the new regulations, a higher, 20 percent rating, would not be warranted under the General Rating Formula for Disease and Injuries of the Spine unless forward flexion was less than 60 degrees, combined range of motion was not greater than 120 degrees, or there was muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a (2016).  No such signs or symptoms were present at the April 2012 VA examination, and treatment records are against finding that any such signs or symptoms were present at any other point during this period.  Higher ratings require even more restricted ranges of motion or ankylosis, so are not warranted based on the evidence of record.

In addition, the Veteran did not have incapacitating episodes due to IVDS (assuming his diagnosed conditions fall under the broad rubric of the term "IVDS"), so a rating for IVDS is also not warranted.

The greater weight of the evidence is against finding that the Veteran's symptoms and functional impairments warrant a rating in excess of 10 percent disabling during any portion of the period prior to August 14, 2013.

Analysis:  On and After August 14, 2013
 
The Veteran is currently assigned a 40 percent rating for his service-connected back disability effective August 14, 2013.

(For clarity, the August 14, 2013, effective date for a 40 percent rating was assigned based on the date of an increased rating claim, rather than on particular medical evidence on that date.  The Board will not disturb that effective date.)

Under the old regulations, the maximum ratings available under DC 5292 and 5295 are 40 percent ratings.  The Board finds assigning multiple ratings under these provisions would constitute impermissible pyramiding in the circumstances of this case.  Because there is no higher rating available and ratings under multiple diagnostic codes is not appropriate on these facts, the criteria for ratings under these diagnostic codes will not be discussed.  

DC 5293 does provide for a higher, 60 percent rating, but the criteria include "pronounced IVDS" with "persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings...with little intermittent relief."  While the May 2014 VA examination did reveal IVDS, the Veteran had not had any incapacitating episodes, he had present (but decreased) ankle jerk, and, though he did have muscle spasm, it did not result in abnormal gait.  Treatment records during this period frequently noted the absence of tenderness and weakness and "good range of motion", but do not document observation of the Veteran's reports of muscle spasms (which weighs against finding that there was "little intermittent relief").  The greater weight of the evidence indicates that the symptoms associated with the Veteran's IVDS did not meet the severity or consistency of symptoms under the 60 percent criteria.  Consequently, the greater weight of the evidence is against assigning a 60 percent rating under the pre-2003 version of DC 5293.

With respect to the current rating schedule, the May 2014 measurement of 30 degrees of forward flexion is at the upper range of the criteria for a 40 percent rating.  See 38 C.F.R. § 4.71a, Formula (2016).  This measurement and the treatment records establish that the Veteran does not have (and has never had) ankylosis of the thoracolumbar (or cervical) spine.  Consequently, the evidence does not support granting any rating higher than 40 percent under the current Formula.  While the Veteran reports pain and there is evidence of difficulties walking, standing for long periods, climbing stairs, and interference with some activities of daily living, those functional limitations are consistent with the sort of limitations to be expected of back disabilities meeting the 40 percent criteria (e.g. favorable ankylosis of the thoracolumbar spine).

A higher schedular rating (60 percent) may be awarded for IVDS that results in incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  The May 2014 VA examination documents that the Veteran had not had any incapacitating episodes during the prior twelve (12) months.  Treatment records weigh against finding that the Veteran met the schedular criteria for any rating higher than 40 percent for his IVDS.

Likewise, other than the left and right lower extremity radiculopathy which are separately rated (and are subject to remand for evaluation of entitlement to higher ratings), the May 2014 VA examination and available treatment records establish that the Veteran does not have any neurological abnormalities related to the back disability that would warrant a higher or additional rating.  See, e.g., May 2014 VA Examination (explicitly noting that, other than radiculopathy, there were no other neurologic abnormalities or other findings related to his back condition).

The evidence is not in equipoise, but is against the Veteran's claim for a rating in excess of 40 percent disabling for his back disability on or at any time after August 14, 2013.  Gilbert, 1 Vet.App. at 53-56.

The Veteran's claim of entitlement to an evaluation in excess of 10 percent prior to August 14, 2013, and in excess of 40 percent thereafter, for degenerative disc disease of the lumbar spine is denied.

IX.  TDIU

The Veteran has alleged that he is entitled to a total disability rating based on individual unemployability (TDIU).  See, e.g., July 2016 Final Response to Board (setting forth arguments and providing evidence in support of claim of entitlement to TDIU).  He has not worked since 1994.  See April 2014 Application for TDIU (VA Form 21-8940).

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment.  Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability must be rated at 60 percent or more to qualify for schedular TDIU.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more).  As of December 18, 2001, the Veteran currently had a 60 percent combined rating for his disabilities related to herbicide exposure (i.e. bilateral peripheral neuropathy at 20% each lower extremity with bilateral factor for a combined 40% rating, diabetes at 20%, and coronary artery disease at 10%).  See, e.g., August 2015 Rating Decision (detailing the combined ratings in effect prior to the earlier effective dates granted herein); 38 C.F.R. §§ 4.25 (combined ratings table) and 4.26 (bilateral factor).  The 60 percent combined rating for the herbicide exposure-related disabilities meets the pertinent criteria (a single disability rated 60 percent) for schedular TDIU as of December 18, 2001.  38 C.F.R. § 4.16(a) (providing that "disabilities resulting from common etiology" will be considered as one disability).  (The Veteran also had a 10 percent rating for his back disability, but his total combined rating remained at 60 percent.)

In determining unemployability for VA purposes consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching a determination regarding unemployability, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.

The Veteran did not graduate from high school, having only completed the 11th grade.  The Veteran's non-military work history includes work as a school bus driver, a taxi driver, a van driver, and a dispatcher for a taxi company.  See April 2014 Application for TDIU (VA Form 21-8940); February 2016 Interrogatories to Vocational Expert (attached to July 2016 Final Response to Board).  He asserts that his service-connected disabilities prevented him from obtaining or maintaining gainful employment as of December 1995.

The Board will not discuss in detail the medical opinions regarding the occupational impairments due to his service-connected disabilities from VA examiners, but the opinions are generally supportive of finding unemployability.  See, e.g., February 2009 VA Examination ("He is unable to maintain gainful employment secondary to all of the conditions discussed above..."); April 2012 VA Examination (noting back and lower extremity disabilities cause Veteran to be "unable to be on feet for any length of time...also limited in ability to ambulate / walk").  The private opinion by a vocational expert is more detailed, particularly with respect to the relevant time periods, and is wholly supportive of the Veteran's claim.  See February 2016 Interrogatories to Vocational Expert.  The private expert discussed the effect the Veteran's service-connected disabilities had on his employability, concluding that the combination of his service-connected disabilities rendered the Veteran unemployable.  He provided a detailed discussion of the Veteran's educational and occupational background as well as the effects each of the service-connected disabilities.  He noted that the back and bilateral lower extremity disabilities resulted in limitations on lifting, standing, and walking for long periods of time "indicating that [the Veteran] would best be suited for sedentary employment."  Id. at A.8.  The conditions also resulted in pain which would interfere with concentration.  Id.  In addition, the symptoms of the Veteran's diabetes "would likewise result in limited attention and concentration."  Id.  He further opined that coronary artery disease would "further limit the individual and compound that person's difficulties functioning."  Id. at A.10.  

In short, the opinions strongly support finding that the Veteran has been unable to obtain and maintain gainful employment due to the combination of his service-connected disabilities as of December 18, 2001.  While the evidence is not so strong as to remove all doubt, reasonable doubt must be resolved in favor of the appellant.  See Gilbert, 1 Vet. App. at 53-56.

For these reasons, the Board will grant entitlement to TDIU as of December 18, 2001.

(As discussed below, the TDIU claim for the period prior to December 18, 2001, is being remanded for readjudication by the AOJ in light of the earlier effective dates granted above.)

X.  Entitlement to SMC

The grant of TDIU beginning December 18, 2001, raises the issue of possible entitlement to special monthly compensation (SMC).  SMC is "to be accorded when a veteran becomes eligible without need for a separate claim."  Bradley v. Peake, 22 Vet.App. 280, 294 (2008); see also AB v. Brown, 6 Vet.App. 35, 38 (1993) (claimant is presumed to be seeking the maximum benefit allowed by law and regulation); Akles v. Derwinski, 1 Vet.App. 118, 121 (1991) (Secretary "should have inferred from the veteran's request for an increase in benefits ... a request for [SMC] whether or not it was placed in issue by the veteran"); 38 C.F.R. § 3.103(a) (2016) (noting VA's obligation to "render a decision which grants every benefit that can be supported in law").  Where, as here, a veteran is granted a total disability rating based on multiple disabilities, VA's duty to maximize benefits requires VA to assess all of the claimant's disabilities to determine whether any combination of the disabilities establishes entitlement to special monthly compensation under 38 U.S.C. § 1114(s) (providing for SMC where a veteran has one disability rated as total and additional disabilities ratable at 60 percent or more).  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010), as amended (Apr. 21, 2011).

The Board has determined that the combination of the Veteran's service-connected disabilities warrants grant of TDIU beginning December 18, 2001.  On that date, the Veteran had five (5) separate disabilities with none rated higher than 20 percent individually.  Moreover, as discussed above in granting TDIU, it was the combination of these disabilities, rather than any one disability by itself, that rendered the Veteran unemployable.  Over the period for which the Veteran has now been granted TDIU, the Veteran's condition has worsened resulting in increased ratings for individual disabilities and he has been awarded service connection for additional conditions.  See, e.g., January 2012 VA Examination (discussing impact of each condition on occupational functioning); February 2016 Interrogatories to Vocational Expert. 

The Veteran's rating for coronary artery disease (CAD) was increased to 30 percent in 2003.  That rating was still below the threshold to permit schedular TDIU and the Board finds that extraschedular TDIU based on CAD alone was not warranted at that time, including because the primary effect of the CAD was to limit the Veteran's ability to perform physical labor while the pain from his multiple disabilities of the lower extremities and back as well as effects of his diabetes (and medication therefore).  See February 2016 Interrogatories to Vocational Expert; November 2014 VA Examination (noting primary impact on ability to work is limitation of "physical activity"); January 2012 VA Examination (noting heart disability would limit him to sedentary type work but would not render him unemployable).  His rating for CAD was further increased to 60 percent in 2010, but, again, the medical evidence and private vocational rehabilitation expert's opinion indicate that his CAD was a contributing factor, but not the primary cause of his employability at any relevant point.  In short, CAD alone was never sufficient to render the Veteran unemployable and, so, entitled to TDIU for CAD alone.

As discussed above, the evaluation for the Veteran's back disability was increased from 10 percent to 40 percent effective August 2013, but the rating remains insufficient to warrant schedular TDIU for the back alone.  Moreover, the symptoms of the back, while they contribute to the Veteran's unemployability, are not sufficient alone to render him unemployable.

The Veteran was awarded service connection for diabetic nephropathy (including retinopathy) with a 60 percent rating effective February 2008 and that rating was increased to 80 percent effective June 2010.  However, the diabetic nephropathy does not render the Veteran unemployable.  See, e.g., November 2014 VA Examination (indicating the kidney condition does not have a significant impact on the Veteran's "ability to work"); October 2014 VA Examination (same with respect to retinopathy and cataracts); January 2012 VA Examination (kidney and eyes do not impact his ability to work).

Likewise, the increases in the Veteran's other disabilities, though there have been changes in the severity of many of the conditions, have not been so severe that any one of those disabilities would render the Veteran unemployable by itself (nor are any of them evaluated as 60 percent disabling or more, the threshold for permitting schedular TDIU based on a single disability; in making this observation, the Board acknowledges that extraschedular TDIU could be awarded if the facts warranted).

At all relevant times, no single disability rendered the Veteran unemployable.  Rather, a combination of multiple disabilities rendered him unemployable as of December 18, 2001, and at all times thereafter.  Though neither the Veteran nor his representatives have raised the issue or provided argument thereon, the Board has considered entitlement to SMC.  However, the Board finds that SMC beyond that already awarded to the Veteran is not warranted on the facts of this case (this finding is, of course, subject to revision upon resolution of the remanded claims).

XI.  Service Connection:  Sleep Apnea

The Veteran claims entitlement to service connection for sleep apnea.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Sleep apnea is not encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the Board will not apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the claim.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused or aggravated by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

While the Veteran has a current disability consisting of sleep apnea, see July 2009 VA Sleep Study Consult (diagnosing obstructive sleep apnea), his direct service connection claim fails for lack of an in-service disease or injury.  See Shedden, 381 F.3d at 1167.

Importantly, the Veteran has not identified any in-service event or injury which, he alleges, is associated with his currently diagnosed sleep apnea.  See, e.g., July 2009 Correspondence from Veteran (requesting grant of service connection for sleep apnea, but not providing any factual allegations in support of the claim other than a current diagnosis); September 2009 Statement in Support of Claim (noting current diagnosis of sleep apnea, but not otherwise asserting any facts in support of the claim); July 2013 Notice of Disagreement (disagreeing with denial of entitlement to service connection for sleep apnea and arguing that "sleep apnea is known to be caused by heart conditions and diabetes").  In short, the Veteran has not alleged any in-service event or injury that may be related to his current diagnosis.  In fact, he has alleged that the condition is secondary to other service-connected disabilities, rather than as the result of any in-service event or injury.

The Board's review of the service treatment records does not reveal any complaints of sleep problems, any symptoms associated with sleep apnea, or any diagnosis of sleep apnea or similar condition.  The Board finds that there is no in-service event or injury that would support finding entitlement to service connection for sleep apnea.  The claim of entitlement to direct service connection fails due to lack of an in-service event or injury.

To the extent the exposure to herbicide agents may satisfy the in-service element of the claim, there is no indication that such exposure may be associated with the Veteran's sleep apnea.  Sleep apnea is not a condition presumptively associated with exposure to herbicide agents, nor is there any indication in the record or in Agent Orange studies that sleep apnea may be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e); Institute of Medicine, Veterans & Agent Orange: Update 2012 (2014).  

Consequently, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran had an in-service disease or injury that may be related to his current sleep apnea disability.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.

With respect to secondary service connection, the Veteran argues that his sleep apnea may be related to his service-connected CAD and/or his service-connected diabetes.  See July 2013 Notice of Disagreement (arguing that "sleep apnea is known to be caused by heart conditions and diabetes").  The Board finds that the Veteran's lay assertion is not sufficient to meet the "low threshold" requiring a VA examination on the secondary service connection theory.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006).  It is simply not "known" that either heart problems or diabetes can cause or contribute to sleep apnea.  The only support for that position that the Veteran has provided is his own statement which is not competent medical evidence on this issue.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  Moreover, there is medical evidence indicating that the Veteran's sleep apnea is related to his obesity, rather than to any service-connected disability.  In the circumstances of this case, a VA examination is not warranted and there is no competent evidence that the Veteran's sleep apnea was caused or aggravated by any of his service-connected disabilities.  The evidence is not in equipoise, but is against the claim.  Gilbert, 1 Vet. App. at 53-56.

Entitlement to service connection for sleep apnea, on both a direct and secondary basis, is denied.

XII.  Service Connection:  Lower Extremity Nerves (Common Peroneal and Tibial)

The RO characterized the Veteran's claims with respect to the common peroneal and tibial nerves as entitlement to service connection for incomplete paralysis of the common peroneal and tibial nerves, bilaterally.  In fact, the Veteran seeks separate ratings for each allegedly involved nerve (to include separate ratings for the common peroneal and tibial nerves) in connection with his claim of entitlement to evaluations in excess of 20 percent for his service-connected radiculopathy and peripheral neuropathy of the right and left lower extremities.  See November 2014 Appellate Brief (paragraph eight (8)); see also June 2016 Appellate Brief (arguing he is entitled to separate ratings for each nerve involved in his legs).

Consequently, the four service connection claims (as characterized by the RO) for nerves of the lower extremities are moot because the Veteran has been granted service connection for radiculopathy and peripheral neuropathy of both lower extremities.  The question of which nerves are involved is a question of fact relating to his increased rating claims being remanded below.

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  The Veteran's claims of entitlement to service connection for radiculopathy and peripheral neuropathy of the lower extremities have already been granted in full in April 2008 and March 2013 rating decisions (and subsequent decisions granting December 1995 effective dates), so there is no longer any pending adverse determination for the Board to adjudicate with respect to the service connection claims.   See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

The appeal on the merits of the Veteran's claims of entitlement to service connection for incomplete paralysis of the common peroneal and tibial nerves, bilaterally, is moot by virtue of prior grant of service connection for radiculopathy and peripheral neuropathy, and must be dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

This dismissal is without prejudice to the Veteran's claims regarding the propriety of separate ratings for each allegedly affected nerve.  The factual and legal questions relating to that issue must be addressed in the context of the remanded increased rating claims. 

The Board is dismissing these claims rather than recharacterizing them in order that all parties will understand the disposition of these issues, including that the factual and legal arguments pertaining to the ratings to be assigned are relevant to the remanded claims.  This is particularly important given the extensive and convoluted procedural history of this matter.


ORDER

The motion alleging CUE in the August 1967 rating decision denying service connection for a back condition is denied.

Entitlement to an effective date earlier than December 15, 1995, for the grant of service connection for degenerative disc disease of the lumbar spine is denied.

Entitlement to an effective date earlier than December 15, 1995, for the award of service connection for radiculopathy and peripheral neuropathy of the left lower extremity is denied.

Entitlement to an effective date of December 15, 1995, but no earlier, for the award of service connection for radiculopathy and peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date of April 4, 2002, but no earlier, for the award of service connection for venous insufficiency with ulcers, left lower extremity, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date earlier than December 12, 2005, for the award of service connection for venous insufficiency with ulcers, right lower extremity, is denied.

Entitlement to an evaluation in excess of 10 percent prior to August 14, 2013, for degenerative disc disease of the lumbar spine is denied.

Entitlement to an evaluation in excess of 40 percent on or after August 14, 2013, for degenerative disc disease of the lumbar spine is denied.

Entitlement to TDIU effective December 18, 2001, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for sleep apnea is denied.

The Veteran's claim of entitlement to service connection for incomplete paralysis of the right common peroneal nerve is dismissed as moot.

The Veteran's claim of entitlement to service connection for incomplete paralysis of the left common peroneal nerve is dismissed as moot.

The Veteran's claim of entitlement to service connection for incomplete paralysis of the right tibial nerve is dismissed as moot.

The Veteran's claim of entitlement to service connection for incomplete paralysis of the left tibial nerve is dismissed as moot.


REMAND

With respect to the claims of entitlement to increased ratings for the Veteran's bilateral radiculopathy / peripheral neuropathy, relevant VA treatment records have been associated with the file since the Veteran provided a waiver of AOJ consideration of new evidence.  Remand for consideration of that evidence is necessary.  38 C.F.R. § 20.1304.

In addition, the grant of earlier effective dates above requires consideration of the appropriate ratings for the earlier time periods which should be addressed by the RO in the first instance.

Importantly, in addressing the claims of entitlement to increased ratings for the radiculopathy and peripheral neuropathy of the lower extremities, the AOJ should consider whether separate ratings are warranted for the various nerves involved or whether the current rating under a single diagnostic code is warranted.  The Board makes no finding on this issue at this time, but acknowledges the Veteran's argument on this issue.

The issue of entitlement to TDIU is part and parcel of the increased ratings claims and is inextricably linked with the remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).  Therefore, the claim of entitlement to TDIU prior to December 18, 2001, will be remanded as well.

Upon remand, the RO should ensure that all new, pertinent VA treatment records are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA records for treatment at VA facilities, including the Charleston VAMC, received by the Veteran from April 2016 to the present.

2.  Then, after any needed development, readjudicate based on the entirety of the evidence the remanded claims of (1) entitlement to an increased rating for radiculopathy and peripheral neuropathy of the left lower extremity, (2) entitlement to an increased rating for radiculopathy and peripheral neuropathy of the right lower extremity, and (3) entitlement to TDIU prior to December 18, 2001.  

With respect to the first two issues, the AOJ should consider whether there are multiple affected nerves and whether separate ratings for each affected nerve is appropriate.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


